DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 19 October 2022 is acknowledged.
Claim 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Labaer (US 2005/0048580 A1).
Regarding claim 1, Labaer teaches an array comprising a plurality of gene products arrayed on a substrate (arrays of polypeptides generated by translation of nucleic acid sequences encoding the polypeptide at a plurality of addresses on the array, abstract, par. 5, 520; polypeptides reads on gene products insofar as, for example, the polypeptides result from the expression of a nucleic acid sequence). Labaer teaches the polypeptides may be associated with one or more diseases (e.g., see par. 16, 34, 55, 146, 327-331, 520-524, 542-544, 579-581). Labaer teaches each discrete location of the array comprises a target gene product and gene product variants (e.g., each address of the plurality includes a first test amino acid sequence that is common to all addresses of the plurality, and a second test amino acid sequence that is unique among all the addresses of the plurality, par. 19; e.g., gene variant products: the test polypeptides (i.e., test amino acid sequences) can be mutants or variants of a scaffold protein, par. 16; e.g., gene variant products: the proteins on the array are randomized or include a randomized segment of at least 10 amino acid in which at least four, five, eight, nine or ten positions are randomized, par. 314).
Regarding claim 2, Labaer teaches each discrete location comprises a single target gene product and one or more gene product variants (e.g., each address of the plurality includes a first test amino acid sequence that is common to all addresses of the plurality, and a second test amino acid sequence that is unique among all the addresses of the plurality, par. 19; an address of the test array can further include one or a plurality of additional polypeptides, par. 543; e.g., gene variant products: the test polypeptides (i.e., test amino acid sequences) can be mutants or variants of a scaffold protein, par. 16, 55; e.g., gene variant products: the proteins on the array are randomized or include a randomized segment of at least 10 amino acid in which at least four, five, eight, nine or ten positions are randomized, par. 314).
Regarding claim 3, Labaer teaches the plurality of gene products are immobilized at each discrete location as expressed proteins (arrays of polypeptides generated by translation of nucleic acid sequences encoding the polypeptide at a plurality of addresses on the array, abstract, par. 4, 354).
Regarding claim 4, Labaer teaches the plurality of gene products are expressed in situ at each location of the array by in vitro transcription and translation of target gene nucleic acids and nucleic acids of gene variants obtains from one or more biological samples (arrays of polypeptides generated by translation of nucleic acid sequences encoding the polypeptide at a plurality of addresses on the array, abstract, par. 4, 354, 456, 512).
Regarding claim 5, Labaer teaches the substrate may be a glass slide or a multi-well plate (e.g., see par. 321, 370, 377).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53, 66, and 68 of copending Application No. 17/201,742 (‘742, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. ‘742 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
Regarding instant claim 1, ‘742 teaches a gene variant array comprising a plurality of gene products associated with one or more diseases on array a substrate (plurality of cancer-associated detector polypeptides or detector peptides in nanowells of the first solid support, or alternatively, microarray comprising a polypeptide or peptide monolayer on the second solid support, see claim 53), wherein each discrete location of the array comprises a target gene product and gene product variants (cancer-associated detector polypeptides or detector peptides comprises a post-translational modification and cancer-associated detector polypeptides or detector peptides comprises at least two polypeptides or peptides comprising the same amino acid sequence, and wherein one of the at least two polypeptides or peptides does not comprise the post-translational modification, see claims 66, 68; detector polypeptides or detector peptides comprising a post-translational modification reads on gene product variants, see instant specification at par. 61).
Regarding instant claim 2, ‘742 teaches each discrete location comprises a single target gene product and one or more gene product variants (see claims 66, 68, single target gene product: cancer-associated detector polypeptides or detector peptides comprises at least two polypeptides or peptides comprising the same amino acid sequence, and wherein one of the at least two polypeptides or peptides does not comprise the post-translational modification, claim 68).
Regarding instant claim 3, ‘742 teaches the plurality of gene products are immobilized at each discrete location as expressed proteins (cancer-associated detector polypeptides or detector peptides, see claim 53).
Regarding instant claim 5, ‘742 teaches the substrate is a nanowell plate (see claim 53).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677